Citation Nr: 1428533	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville.  

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in July 2009, he failed to appear and has not shown good cause as to why he missed the hearing.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In January 2012, the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, to include affording the Veteran a VA spine examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate a portion of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record is against finding that the Veteran's current lumbar spine disability originated in service, manifested to a compensable degree within one year of service, or is related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a letter dated in January 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

The Board concludes that VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service records and post-service VA and private treatment records.  Additionally, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was also afforded a VA examination in June 2012, in compliance with the Board's January 2012 remand.  Review of the examination report demonstrates that the VA examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided sound reasons and bases for her opinion.  Accordingly, the Board concludes that the report is adequate upon which to base a decision in this case.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that his current low back disability is the result of a lifting injury during active duty service.  Review of the claims folder demonstrates that, in March 1970, while picking up a box of meat, he felt his back "catch."  An examination revealed a lumbar spine muscle strain and loss of lumbodorsal curvature.   An April 1970 treatment record also noted complaints of dysuria and back ache on the left side, as well as a feeling of pressure on the bladder.  The impression, however, was urinary tract infection.

Post-service VA Medical Center (VAMC) treatment reports show that the Veteran underwent a right inguinal hernia surgery in December 1972.  However, there were no complaints or findings pertaining to his back at that time.

VA and private treatment records dated from 1995 to early 2006 reveal no mention of any complaint or treatment for the spine.  In February 2006, an x-ray examination showed mild degenerative changes in the thoracic spine.  A June 2007 x-ray examination showed spondylosis of the lumbar spine with narrowed disc space at L4-S1 with facet arthropathy chiefly affecting L5-S1.  The Veteran was seen again for complaints of back pain in July 2007 and November 2007.

In June 2012, the Veteran was afforded a VA spine examination.  The diagnosis was degenerative disc disease lumbar spine, with an onset of 2007.  An x-ray revealed diffuse lumbar spine spondylosis with prominent osteophytes seen, predominately anterior, and progressive degenerative disc disease changes at L5-S1. The examiner opined that the Veteran's lumbar spine disorder was less likely as not incurred in, or caused by the claimed in-service injury, event or illness.  In this regard, she explained that the Veteran had been treated for a lumbar muscle spasm in March 1970.  She noted that on separation examination in June 1971, there were no complaints of any lumbar spine condition and the spine examination was normal.  She also observed that there is no record of any complaints of, or treatment for his lumbar spine until 2007.  In 2009, the Veteran  was seen by Cumberland back pain clinic, where he complained of a two-year history of back and shoulder pain.  In his 2009 physical therapy note, he complained of a three-year history of back pain, with intense back pain developing about one year prior to the physical therapy visit.  The examiner noted that there is no evidence in the literature that links soft tissue injuries, such as muscle spasms, to the development of arthritis.  She stated that the Veteran currently has degenerative disc disease of his lumbar spine less likely as not due to the lumbar muscle spasm from service over 42 years early, and most likely due to the effects of aging and/or a genetic predisposition to disc pathology.  The examiner cited medical journal articles in support of her opinion.

Based on a review of the evidence of record, the Board concludes that service connection for a low back disorder is not warranted.  As discussed, despite the fact that the Veteran has been shown to have a current lumbar spine disability, there is no probative evidence of record associating the current disorder with any incident of service.  

In sum, the service treatment records show that the Veteran was diagnosed as having lumbar spine muscle strain on a single occasion in 1970.  Examination of his lumbar spine was normal on separation examination in 1971.  There was no evidence of a chronic low back disorder, such as arthritis, during service or within one year of the Veteran's separation from service.  Rather, the first diagnosis of a low back disorder was more than 30 years after the Veteran's separation from service.  The VA examiner in June 2012 provided an opinion that the Veteran's current low back disorder was not related to his episode of low back strain in service.  Her opinion was based upon a review of the claims folder and the Veteran's history, and she supported her opinion with a well-explained rationale citing to medical literature.  Her opinion is found to be probative.

The Veteran's contentions regarding the etiology of his low back disorder is outweighed by more probative evidence of record.  In this regard, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether his current low back disorder is related to his low back strain and/or injury in service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself does support his claim.  See id. Moreover, it is outweighed by the finding to the contrary by the June 2012 VA examiner, a medical professional who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence').

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  The "benefit-of-the-doubt" rule is not applicable in this case, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	
ORDER


Entitlement to service connection for a lumbar spine disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


